EVERETT, Chief Judge
(dissenting):
The findings which the military judge made by exceptions and substitution obviously are incomplete. This in itself might not cause great concern, but when these findings are considered against the backdrop of the evidence at trial, I conclude that some remedial action is required.
Appellant was charged with rape. According to his testimony and that of the alleged victim, sexual intercourse took place. Thus, the only issue remaining as to guilt of rape concerned the absence of consent; so it is difficult to understand how the military judge found that an indecent assault occurred but did not find that there had been a rape. Indeed, if the case had been tried by members, we probably would have ruled that the judge had no obligation to instruct on indecent assault as a lesser included offense because it was not reasonably raised by the evidence.1
*252The majority opinion suggests four routes by “which the military judge could legitimately have” arrived at his findings. 13 M.J. 247, 251. To me, it appears unlikely that, in fact, he followed any of them, since all four alternatives require acceptance of an implausible scenario, not argued at trial by any of the parties. In view of the evidence in the record, the possibility is remote that the victim did not consent to an initial indecent assault by appellant but as part of the same transaction acceded to sexual intercourse with him. Likewise, under the circumstances revealed in this record, Wilson could hardly have made a reasonable mistake of fact that the victim consented to intercourse without also making an equally reasonable mistake in believing that she consented to the preceding physical contacts. I recognize that a woman may consent to sexual intercourse but not consent to various acts which have accompanied it — especially if those acts follow intercourse and are deviant in nature. On the other hand, in the situation involved in the present case, there is, at most, an infinitesimal likelihood that the woman opposed the actions which preceded and led up to intercourse, but then freely gave her consent to intercourse itself.
When court members convict an accused of an offense not reasonably raised by the evidence, cf. United States v. Waldron, 11 M.J. 36 (C.M.A.1981), no procedure is readily available to discover the rationale for their action. Fortunately, we are not restricted in the same manner in determining how a military judge arrived at his findings. When “an appreciable risk exists that the judge’s findings of guilt were tainted by application of an erroneous legal standard,” remand to the original judge for further findings may be in order. See United States v. Roa, 12 M.J. 210, 213 (C.M.A.1982).2 Such a remand should be ordered by us in the case at bar. In that way, we can know — rather than speculate — -why the judge made his findings.

. The majority opinion has some obvious — and drastic — implications in the instructional area. The reasoning used here by the majority will require instructions to court members on lesser included offenses that heretofore would not have been viewed as reasonably raised by the evidence.


. Usually a military judge has no duty to make special findings absent a request at trial that he do so. United States v. Gerard, 11 M.J. 440, 443 (C.M.A.1981) (Everett, C. J., concurring). Obviously, the absence of a request does not impose any limitation on our power to remand for additional findings.